Bird, J.
In this case are presented for consideration the exceptions of defendant to the overruling of his demurrer to plaintiff’s declaration. At the argument of the case, it was stated by counsel for plaintiff and admitted by defendant’s counsel that upon the overruling of the demurrer, the case proceeded to a trial upon the merits which resulted in a verdict for the plaintiff. We are of the opinion that the exceptions can not be considered. The record consists of the declaration and bill of exceptions. The day of the allowance of the latter does not appear, but we think it can be safely assumed that no bill of exceptions was filed and allowed until after defendant’s failure to secure a verdict. Nor is it to be conceived that the cause *526was submitted to the jury without the filing and joinder of the general issue and leave obtained by defendant to plead anew. This is not the case of a dilatory plea overruled with exceptions where the cause proceeds to a close of the trial and then comes forward, R. S., Chap. 79, Sec. 56, but is controlled by R. S., Chap. 84, Sec. 35; see also Id., Chap. 79, Sec. 46; Copeland v. Hewett, 93 Maine, 554, 557. See also Furbish v. Robertson, 67 Maine, 35, 38; Mayberry v. Brackett, 72 Maine, 102. Under the circumstances of this case, the defendant must be regarded as having waived his exceptions. True v. Plumley, 36 Maine, 466, 477.
The exceptions must therefore be overruled,

Exceptions overruled.